White, J.
The appellant was indicted in the district ■court for an aggravated assault and battery. The case was transferred to the county court, and he was tried in this latter court on the 11th day of October, 1876, and found -guilty of a simple assault, and his punishment assessed at a fine of $60.
There was a motion in arrest of judgment upon the ground that the county court had no jurisdiction to try and determine a case where the fine imposed did not exceed $200 (Const. 1876, Art. 5, sec. 16), and consequently could not render a judgment upon the verdict in this case, the verdict being for an offense and punishment exclusively within the jurisdiction of a justice of the peace. Const. 1876, Art. 5, sec. 19.
This question of jurisdiction is the only one insisted upon by defendant’s counsel in his brief, and, therefore, we do not feel called upon, this being a misdemeanor, to notice any of the other errors assigned.
By section 22, of Article 5, of the Constitution it is provided that “ the legislature shall have power, by local or general law, to increase, diminish, or change the civil and criminal jurisdiction of the county courts,” etc.
In the County Court Act, passed the 16th of June, 1876 (Acts of Fifteenth Legislature, 18, sec. 3), the original, exclusive jurisdiction was defined, and in misdemeanors was limited to cases where the highest penalty or fine imposed was more than $200. But this act was subsequently amended, the amendment to section 3 being as follows, viz.: “ The county court shall have exclusive original jurisdiction of all misdemeanors except misdemeanors involving official misconduct, and except such misdemeanors as are punishable ■by fine only, and in the punishment of which the highest *448fine to be imposed may not exceed $200; that, in cases where the offense charged is within the jurisdiction of the county court, the court shall hear and determine the case, notwithstanding the proof may show an offense not within, but below, the jurisdiction as herein conferred,” etc. Acts of Fifteenth Legislature, 172. This latter act was approved August 18, 1876, and took effect from its passage. It was the law which governed when this case was tried, on the 11th October, 1876. Consequently the county court had jurisdiction, and, therefore, the judgment is affirmed.

Affirmed.